Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-1-2004

Smriko v. Atty Gen USA
Precedential or Non-Precedential: Precedential

Docket No. 03-1085




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Smriko v. Atty Gen USA" (2004). 2004 Decisions. Paper 115.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/115


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                           IN THE UNITED STATES COURT
                                    OF APPEALS
                               FOR THE THIRD CIRCUIT


                                      NO. 03-1085


                                     SEJID SMRIKO
                                       Petitioner

                                            v.

                     JOHN ASHCROFT, ATTORNEY GENERAL
                            OF THE UNITED STATES
                                  Respondent


                           On Petition for Review of an Order
                           of the Board of Immigration Appeals
                                       A71-685-464


                                  Argued April 16, 2004

                           BEFORE: RENDELL, STAPLETON
                               and LAY,* Circuit Judges

                            (Opinion Filed October 26, 2004)


James G. Gavin (Argued)
21 West Broad Street
Burlington, NJ 08016
 Attorney for Petitioner


* Hon. Donald P. Lay, United States Circuit Judge for the Eighth Circuit, sitting by
designation.
Peter D. Keisler
Anthony Wray Norwood
Earle B. Wilson
Michael P. Lindemann
John D. Wiolliams
Terri J. Scadron (Argued)
U.S. Department of Justice
Office of Immigration Litigation
Ben Franklin Station
P.O. Box 878
Washington, DC 20044




            ORDER AMENDING PUBLISHED CONCURRING OPINION

LAY, Circuit Judge:

      It is now ordered that the published concurring opinion in the above case filed
October 26, 2004, be amended as follows:

       On page 24, line 8 of the concurring opinion, delete the words “which follow the
Eighth Circuit’s opinion” and replace them with the words “in accord with the
reasoning”.

                                         By the Court


                                          /s/ Donald P. Lay
                                         United States Circuit Judge

DATED: November 1, 2004
SLC/cc: James G. Gavin, Esq.
        John D. William, Esq.
        Michael P. Lindeman, Esq.
        Terri J. Scadron, Esq.
        Earle B. Wilson, Esq.




                                            2